Case 8:20-cv-00348-VMC-TGW Document 18 Filed 06/16/20 Page 1 of 2 PageID 76




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

                                                    Case No.: 8:20-cv-00348-VMC-TGW
   MICHELLE POISSON,

                     Plaintiff,                     JOINT STIPULATION OF
   v.                                               DISMISSAL WITH PREJUDICE

   CHASE BANK USA, N.A.,

                     Defendant.


         Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Michelle Poisson and
   Defendant Chase Bank USA, N.A., now known as JPMorgan Chase Bank, N.A., by
   and through undersigned counsel, hereby stipulate that this action and all claims and
   defenses asserted therein be dismissed with prejudice. The parties have further
   stipulated that each party shall bear their own attorneys’ fees, costs, and expense.
         Date: June 16, 2020


   By: /s/ Santiago J. Teran                By: /s/ Brian C. Frontino
   Santiago J. Teran                        Brian C. Frontino
   FL #1018985                              FL #95200
   PRICE LAW GROUP, APC                     Kingsley C. Nwamah
   1001 N Federal Hwy, Ste 349              FL#118364
   Hallandale, FL 33009                     STROOK & STROOCK & LAVAN LLP
   T: (818) 600-5586                        200 South Biscayne Boulevard, Suite 3100
   F: (818) 600-5486                        Miami, FL 33131
   E: santiago@pricelawgroup.com            T: (305) 358-9900
   Attorneys for Plaintiff,                 F: (30) 780-9802
   Michelle Poisson                         E: bfrontino@stroock.com
                                            E: lacalendar@stroock.com
                                            Attorneys for Defendant
                                            JPMorgan Chase Bank, N.A.




                                            -1/2-      Poisson, Michelle v. Chase Bank USA, N.A.
                                                                    Joint Stipulation of Dismissal
Case 8:20-cv-00348-VMC-TGW Document 18 Filed 06/16/20 Page 2 of 2 PageID 77




                          CERTIFICATE OF SERVICE
        I hereby certify that on June 16, 2020, I electronically filed the foregoing
  with the Clerk of the Court using the ECF system, which will send notice of such
  filing to all attorneys of record in this matter. Since none of the attorneys of record
  are non-ECF participants, hard copies of the foregoing have not been provided
  via personal delivery or by postal mail.


    /s/ Josefina Garcia




                                          -2/2-     Poisson, Michelle v. Chase Bank USA, N.A.
                                                                 Joint Stipulation of Dismissal
